                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

ANGELA BARTON,                                 §
    Plaintiff,                                 §
                                               §              No. 9:17-CV-00155- RC-KFG
v.                                             §
                                               §
                                               §
COMMISSIONER OF THE SOCIAL                     §
SECURITY ADMINISTRATION,                       §
    Defendant.                                 §

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Plaintiff requests judicial review of a final decision of the Commissioner of Social

Security Administration with respect to her application for disability-based benefits. This matter

has been referred to the Honorable Keith Giblin, United States Magistrate Judge, at Beaumont,

Texas, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

submitted a report recommending that the decision of the Commissioner be affirmed. The court

has considered the report and recommendation filed on January 28, 2019. (Doc. No. 19). The

Plaintiff did not file any objections. The court concludes that the magistrate judge correctly

identified, discussed, and analyzed the points of error argued by plaintiff correctly. The magistrate

judge properly examined the entire record to determine that substantial evidence supports the

administrative law judge’s determination and the Commissioner’s denial of benefits.

       The findings of fact and conclusions of law of the magistrate judge are correct and the

report of the magistrate judge is ADOPTED. A final judgment will be entered in this case in

accordance with the magistrate judge’s recommendation.

             So ORDERED and SIGNED March 11, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge
